Case 2:20-cr-00018-KS-MTP Document 3 Filed 05/27/20 Page 1 of 2

SOUTHERN DETRIGT OF MESiSgiPeT]
FILED

MAY 27 2020

    
   
      

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

EASTERN DIVISION a
BY ERT
UNITED STATES OF AMERICA
v CRIMINAL NO. Q:ROeee (PKG MTP
ROMERO ALI 21 US.C. § 841(a)X1)

The Grand Jury charges:

On or about February 28, 2020, in Lamar County in the Eastern Division of the Southern
District of Mississippi, and elsewhere, the defendant, ROMERO ALL, aided and abetted by
others known and unknown to the Grand Jury, did knowingly and intentionally possess with
intent to distribute 50 grams or more of methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and
Title 18, United States Code, Section 2,

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the
offenses, including but not limited to all proceeds obtained directly or indirectly from the
offenses, and all property used to facilitate the offenses. Further, if any property described
above, as a result of any act or omission of the defendant: (a) cannot be located upon the exercise
of due diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been
placed beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or (e)

has been commingled with other property, which cannot be divided without difficulty, then it is

 

 
Case 2:20-cr-00018-KS-MTP Document 3 Filed 05/27/20 Page 2 of 2

the intent of the United States to seek a judgment of forfeiture of any other property of the
defendant, up to the value of the property described in this notice or any bill of particulars

supporting it.

All pursuant to Title 21, United States WG Sectign 853, j; C

D. MICHAEL HURGTAR.”
United States BORE [

 

A TRUE BILL:
7 /
é

s/ signature redacted

Foreperson of the Grant faty

 

This Indictment was returmed in open court by the foreperson or deputy foreperson of the

Grand Jury on this the 3 TA day of May, 2020.

UNITED STATES MAGISTRATE JUDGE

 

 
